 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   OSCAR CASTILLO                             Case No.: 2:18ícví5744 GW (KSx)
                                                (Lancaster Superior Court Case No.:
12                       Plaintiff,             MC027833)
13   v.
                                                [PROPOSED] STIPULATED
14   LOWE’S HOME CENTERS, LLC,                  PROTECTIVE ORDER
     AND DOES 1 To 20, INCLUSIVE,
15
                         Defendants.
16

17

18   1.    A. PURPOSES AND LIMITATIONS
19        Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may be
22   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
23   the following Stipulated Protective Order. The parties acknowledge that this Order
24   does not confer blanket protections on all disclosures or responses to discovery and
25   that the protection it affords from public disclosure and use extends only to the
26   limited information or items that are entitled to confidential treatment under the
27   applicable legal principles. The parties further acknowledge, as set forth in Section
28   12.3, below, that this Stipulated Protective Order does not entitle them to file
                                                -1-
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 2   that must be followed and the standards that will be applied when a party seeks
 3   permission from the court to file material under seal.
 4        B. GOOD CAUSE STATEMENT
 5         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
 6   Court, upon a showing of good cause may “issue an order to protect a party from
 7   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
 8   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
 9   Documents contain proprietary and confidential trade secret information relating to
10   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
11   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
12   independent economic value from maintaining the confidentiality of the policies and
13   procedures set forth in these Confidential Documents.
14         Defendant is a retailer in the home improvement industry and has conducted
15   business in California since 1998.    The home improvement retail industry is very
16   competitive. As a result of years of investing time and money in research and
17   investigation, Defendant developed the policies contained in the Confidential
18   Documents for the purposes of maintaining the security and accessibility of its
19   merchandise, providing quality customer service, and ensuring the safety of its
20   employees and customers. These policies and procedures, as memorialized in the
21   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
22   used for the purposes of maintaining safety at its stores and creating efficient and
23   organized work environments for its employees. As a result, Defendant is able to
24   minimize the waste of any resources, which is a key factor in generating profitability
25   for its business.
26         Defendant derives economic value from maintaining the secrecy of its
27   Confidential Documents. If disclosed to the public, the trade secret information
28   contained in Defendant’s Confidential Documents would reveal Defendant’s internal

                                                -2-
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   operations and could potentially be used by competitors as a means to compete for its
 2   customers, interfere with its business plans and thereby gain unfair business
 3   advantages. If Defendant’s safety protocol were revealed to the general public, it
 4   would hinder Defendant’s ability to effectively resolve and minimize liability claims,
 5   and its goal of protecting its customers and employees from theft and other crimes.
 6   Unrestricted or unprotected disclosure of such information would result in prejudice
 7   or harm to Defendant by revealing Lowe’s competitive confidential information,
 8   which has been developed at the expense of Lowe’s and which represents valuable
 9   tangible and intangible assets. Accordingly, the parties respectfully submit that there
10   is good cause for the entry of this Protective Order.
11   2.    DEFINITIONS
12          2.1    Action: this pending federal law suit.
13          2.2    Challenging Party: a Party or Non-Party that challenges the designation
14   of information or items under this Order.
15          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
16   how it is generated, stored or maintained) or tangible things that qualify for
17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
18   Good Cause Statement.
19          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
20   their support staff).
21          2.5    Designating Party: a Party or Non-Party that designates information or
22   items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24          2.6    Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced or
27   generated in disclosures or responses to discovery in this matter.
28          2.7 Expert: a person with specialized knowledge or experience in a matter

                                                 -3-
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 2   an expert witness or as a consultant in this Action.
 3         2.8    House Counsel: attorneys who are employees of a party to this Action.
 4   House Counsel does not include Outside Counsel of Record or any other outside
 5   counsel.
 6         2.9    Non-Party: any natural person, partnership, corporation, association, or
 7   other legal entity not named as a Party to this action.
 8         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 9   to this Action but are retained to represent or advise a party to this Action and have
10   appeared in this Action on behalf of that party or are affiliated with a law firm which
11   has appeared on behalf of that party, and includes support staff.
12         2.11    Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and their
14   support staffs).
15         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17         2.13 Professional Vendors: persons or entities that provide litigation support
18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium)
20   and their employees and subcontractors.
21         2.14 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL.”
23         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
24   from a Producing Party.
25   3.    SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28   extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                                 -4-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3         Any use of Protected Material at trial shall be governed by the orders of the
 4   trial judge. This Order does not govern the use of Protected Material at trial.
 5   4.    DURATION
 6         Even after final disposition of this litigation, the confidentiality obligations
 7   imposed by this Order shall remain in effect until a Designating Party agrees
 8   otherwise in writing or a court order otherwise directs. Final disposition shall be
 9   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
10   or without prejudice; and (2) final judgment herein after the completion and
11   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
12   including the time limits for filing any motions or applications for extension of time
13   pursuant to applicable law.
14   5.    DESIGNATING PROTECTED MATERIAL
15         5.1    Exercise of Restraint and Care in Designating Material for Protection.
16   Each Party or Non-Party that designates information or items for protection under
17   this Order must take care to limit any such designation to specific material that
18   qualifies under the appropriate standards. The Designating Party must designate for
19   protection only those parts of material, documents, items, or oral or written
20   communications that qualify so that other portions of the material, documents, items,
21   or communications for which protection is not warranted are not swept unjustifiably
22   within the ambit of this Order. Mass, indiscriminate, or routinized designations are
23   prohibited. Designations that are shown to be clearly unjustified or that have been
24   made for an improper purpose (e.g., to unnecessarily encumber the case development
25   process or to impose unnecessary expenses and burdens on other parties) may expose
26   the Designating Party to sanctions. If it comes to a Designating Party’s attention that
27   information or items that it designated for protection do not qualify for protection
28   that Designating Party must promptly notify all other Parties that it is withdrawing

                                                 -5-
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   the inapplicable designation.
 2         5.2      Manner and Timing of Designations. Except as otherwise provided in
 3   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5   under this Order must be clearly so designated before the material is disclosed or
 6   produced.
 7         Designation in conformity with this Order requires:
 8               (a) For information in documentary form (e.g., paper or electronic
 9   documents, but excluding transcripts of depositions or other pretrial or trial
10   proceedings), that the Producing Party affix at a minimum, the legend
11   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
12   contains protected material. If only a portion or portions of the material on a page
13   qualifies for protection, the Producing Party also must clearly identify the protected
14   portion(s) (e.g., by making appropriate markings in the margins).
15         A Party or Non-Party that makes original documents available for inspection
16   need not designate them for protection until after the inspecting Party has indicated
17   which documents it would like copied and produced. During the inspection and
18   before the designation, all of the material made available for inspection shall be
19   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
20   it wants copied and produced, the Producing Party must determine which documents,
21   or portions thereof, qualify for protection under this Order. Then, before producing
22   the specified documents, the Producing Party must affix the “CONFIDENTIAL
23   legend” to each page that contains Protected Material. If only a portion or portions of
24   the material on a page qualifies for protection, the Producing Party also must clearly
25   identify the protected portion(s) (e.g., by making appropriate markings in the
26   margins).
27               (b) For testimony given in depositions that the Designating Party identify
28   the Disclosure or Discovery Material on the record, before the close of the deposition

                                                 -6-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   all protected testimony.
 2               (c) For information produced in some form other than documentary and
 3   for any other tangible items, that the Producing Party affix in a prominent place on
 4   the exterior of the container or containers in which the information is stored the
 5   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
 6   protection, the Producing Party, to the extent practicable, shall identify the protected
 7   portion(s).
 8         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9   failure to designate qualified information or items does not, standing alone, waive
10   the Designating Party’s right to secure protection under this Order for such material.
11   Upon timely correction of a designation, the Receiving Party must make reasonable
12   efforts to assure that the material is treated in accordance with the provisions of this
13   Order.
14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37.1 et seq.
20         6.3      The burden of persuasion in any such challenge proceeding shall be on
21   the Designating Party. Frivolous challenges, and those made for an improper purpose
22   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
23   expose the Challenging Party to sanctions. Unless the Designating Party has waived
24   or withdrawn the confidentiality designation, all parties shall continue to afford the
25   material in question the level of protection to which it is entitled under the Producing
26   Party’s designation until the Court rules on the challenge.
27   ///
28   ///

                                                 -7-
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order. When the Action has been terminated, a
 7   Receiving Party must comply with the provisions of section 13 below (FINAL
 8   DISPOSITION).
 9         Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16               (a) The Receiving Party’s Outside Counsel of Record in this Action, as
17   well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19               (b) The officers, directors, and employees (including House Counsel) of
20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
21               (c) Experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (d) The court and its personnel;
25               (e) Court reporters and their staff;
26               (f) Professional jury or trial consultants, mock jurors, and Professional
27   Vendors to whom disclosure is reasonably necessary for this Action and who have
28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                    -8-
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
 1             (g) The author or recipient of a document containing the information or a
 2   custodian or other person who otherwise possessed or knew the information;
 3             (h) During their depositions, witnesses, and attorneys for witnesses, in the
 4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 5   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 6   not be permitted to keep any confidential information unless they sign the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 8   agreed by the Designating Party or ordered by the court. Pages of transcribed
 9   deposition testimony or exhibits to depositions that reveal Protected Material may be
10   separately bound by the court reporter and may not be disclosed to anyone except as
11   permitted under this Stipulated Protective Order; and
12             (i) Any mediator or settlement officer, and their supporting personnel,
13   mutually agreed upon by any of the parties engaged in settlement discussions.
14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
15   OTHER LITIGATION
16         If a Party is served with a subpoena or a court order issued in other litigation
17   that compels disclosure of any information or items designated in this Action as
18   “CONFIDENTIAL,” that Party must:
19             (a) Promptly notify in writing the Designating Party. Such notification shall
20   include a copy of the subpoena or court order;
21             (b) Promptly notify in writing the party who caused the subpoena or order
22   to issue in the other litigation that some or all of the material covered by the
23   subpoena or order is subject to this Protective Order. Such notification shall include
24   a copy of this Stipulated Protective Order; and
25             (c) Cooperate with respect to all reasonable procedures sought to be
26   pursued by the Designating Party who’s Protected Material may be affected.
27         If the Designating Party timely seeks a protective order, the Party served with
28   the subpoena or court order shall not produce any information designated in this

                                                 -9-
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   action as “CONFIDENTIAL” before a determination by the court from which the
 2   subpoena or order issued, unless the Party has obtained the Designating Party’s
 3   permission. The Designating Party shall bear the burden and expense of seeking
 4   protection in that court of its confidential material and nothing in these provisions
 5   should be construed as authorizing or encouraging a Receiving Party in this Action
 6   to disobey a lawful directive from another court.
 7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8   PRODUCED IN THIS LITIGATION
 9             (a) The terms of this Order are applicable to information produced by a
10   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
11   produced by Non-Parties in connection with this litigation is protected by the
12   remedies and relief provided by this Order. Nothing in these provisions should be
13   construed as prohibiting a Non-Party from seeking additional protections.
14             (b) In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17   confidential information, then the Party shall:
18                (1) Promptly notify in writing the Requesting Party and the Non-Party
19   that some or all of the information requested is subject to a confidentiality agreement
20   with a Non-Party;
21                (2) Promptly provide the Non-Party with a copy of the Stipulated
22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
23   specific description of the information requested; and
24                (3) Make the information requested available for inspection by the
25         Non-Party, if requested.
26             (c) If the Non-Party fails to seek a protective order from this court within
27   14 days of receiving the notice and accompanying information, the Receiving Party
28   may produce the Non-Party’s confidential information responsive to the discovery

                                                - 10 -
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 2   not produce any information in its possession or control that is subject to the
 3   confidentiality agreement with the Non-Party before a determination by the court.
 4   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 5   of seeking protection in this court of its Protected Material.
 6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8   Protected Material to any person or in any circumstance not authorized under this
 9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
11   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
12   persons to whom unauthorized disclosures were made of all the terms of this Order,
13   and (d) request such person or persons to execute the “Acknowledgment and
14   Agreement to Be Bound” that is attached hereto as Exhibit A.
15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16   PROTECTED MATERIAL
17         When a Producing Party gives notice to Receiving Parties that certain
18   inadvertently produced material is subject to a claim of privilege or other protection,
19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
21   may be established in an e-discovery order that provides for production without prior
22   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
23   parties reach an agreement on the effect of disclosure of a communication or
24   information covered by the attorney-client privilege or work product protection, the
25   parties may incorporate their agreement in the stipulated protective order submitted
26   to the court.
27   12.   MISCELLANEOUS
28         12.1 Right to Further Relief. Nothing in this Order abridges the right of any

                                                - 11 -
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   person to seek its modification by the Court in the future.
 2         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 3   Protective Order no Party waives any right it otherwise would have to object to
 4   disclosing or producing any information or item on any ground not addressed in this
 5   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 6   ground to use in evidence of any of the material covered by this Protective Order.
 7         12.3 Filing Protected Material. A Party that seeks to file under seal any
 8   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 9   only be filed under seal pursuant to a court order authorizing the sealing of the
10   specific Protected Material at issue. If a Party's request to file Protected Material
11   under seal is denied by the court, then the Receiving Party may file the information
12   in the public record unless otherwise instructed by the court.
13   13.   FINAL DISPOSITION
14         After the final disposition of this Action, as defined in paragraph 4, within 60
15   days of a written request by the Designating Party, each Receiving Party must return
16   all Protected Material to the Producing Party or destroy such material. As used in this
17   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
18   summaries, and any other format reproducing or capturing any of the Protected
19   Material. Whether the Protected Material is returned or destroyed, the Receiving
20   Party must submit a written certification to the Producing Party (and, if not the same
21   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
22   (by category, where appropriate) all the Protected Material that was returned or
23   destroyed and (2)affirms that the Receiving Party has not retained any copies,
24   abstracts, compilations, summaries or any other format reproducing or capturing any
25   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
28   reports, attorney work product, and consultant and expert work product, even if such

                                                - 12 -
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   materials contain Protected Material. Any such archival copies that contain or
 2   constitute Protected Material remain subject to this Protective Order as set forth in
 3   Section 4 (DURATION)
 4   14.   Any violation of this Order may be punished by any and all appropriate
 5   measures including, without limitation, contempt proceedings and/or monetary
 6   sanctions.
 7

 8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9

10   DATED: January 7, 2019
11

12                                            ____________________________________
13
                                                     KAREN L. STEVENSON
                                               UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                - 13 -
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________            [print     or    type    full    name],   of
 5   _____________________________________________ [print or type full address],
 6   declare under penalty of perjury that I have read in its entirety and understand the
 7   Stipulated Protective Order that was issued by the United States District Court for the
 8   Central District of California on [date] in the case of Oscar Castillo v. Lowe’s Home
 9   Centers, LLC, et al., Case No.: 2:18ícví5744 GW (KSx). I agree to comply with and
10   to be bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order. I further agree
15   to submit to the jurisdiction of the United States District Court for the Central District
16   of California for the purpose of enforcing the terms of this Stipulated Protective Order,
17   even if such enforcement proceedings occur after termination of this action. I hereby
18   appoint    __________________________           [print    or    type    full   name]    of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: _________________________
27

28

                                                - 14 -
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
